IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00123-CR

DONNA MURRAY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D35648-CR


                           MEMORANDUM OPINION


       In four issues, appellant, Donna Jean Murray, challenges her conviction for

unlawful possession of a controlled substance in an amount less than one gram. See TEX.

HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2010). Specifically, Murray asserts that:

(1) the evidence supporting her conviction is insufficient; and (2) the trial court erred in

failing to provide her proposed instructions on possession, mistake of fact, and voluntary

conduct. We affirm.
                                          I.      BACKGROUND1

        Murray was charged by indictment with the offense of unlawful possession of a

controlled substance—methamphetamine—in an amount less than one gram. See id. A

jury ultimately found Murray guilty of the charged offense, and the trial court sentenced

her to twenty-three months’ confinement in the State Jail Division of the Texas

Department of Criminal Justice with a $1,000 fine. The trial court also certified Murray’s

right of appeal, and this appeal followed.

                                 II.     SUFFICIENCY OF THE EVIDENCE

        In her first issue, Murray contends that the evidence supporting her conviction is

insufficient. In particular, Murray argues that the State did not “prove, beyond a

reasonable doubt, that [she] knowingly and intentionally possessed minute particles of

methamphetamine collected and aggregated from four separate, distinct areas of [her]

vehicle.”

    A. Standard of Review

        In Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), the Texas Court of

Criminal Appeals expressed our standard of review of a sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.

        1 As this is a memorandum opinion and the parties are familiar with the facts, we only recite those
facts necessary to the disposition of the case. See TEX. R. APP. P. 47.1, 47.4.
Murray v. State                                                                                     Page 2
       Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979);
       Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This “familiar
       standard gives full play to the responsibility of the trier of fact fairly to
       resolve conflicts in the testimony, to weigh the evidence, and to draw
       reasonable inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at
       319. “Each fact need not point directly and independently to the guilt of
       the appellant, as long as the cumulative force of all the incriminating
       circumstances is sufficient to support the conviction.” Hooper, 214 S.W.3d
       at 13.

Id.

       Our review of "all of the evidence" includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved

the conflicts in favor of the prosecution and therefore defer to that determination. Jackson,
443 U.S. at 326, 99 S. Ct. at 2793. Furthermore, direct and circumstantial evidence are

treated equally:     “Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it is well established that the factfinder

is entitled to judge the credibility of the witnesses and can choose to believe all, some, or

none of the testimony presented by the parties. Chambers v. State, 805 S.W.2d 459, 461

(Tex. Crim. App. 1991).

       The sufficiency of the evidence is measured by reference to the elements of the

offense as defined by a hypothetically correct jury charge for the case. Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically-correct jury charge does four


Murray v. State                                                                              Page 3
things: (1) accurately sets out the law; (2) is authorized by the indictment; (3) does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability; and (4) adequately describes the particular offense for which the

defendant was tried. Id.

       To prove unlawful possession of a controlled substance, the State must prove that:

(1) the accused exercised control, management, or care over the substance; and (2) the

accused knew the matter possessed was contraband. Evans v. State, 202 S.W.3d 158, 161

(Tex. Crim. App. 2006); see also TEX. HEALTH & SAFETY CODE ANN. § 481.002(38) (West

Supp. 2015). Possession is not required to be exclusive. See Evans, 202 S.W.3d at 162 n.12;

see also Sellers v. State, No. 10-14-00226-CR, 2015 Tex. App. LEXIS 4702, at *4 (Tex. App.—

Waco May 7, 2015, pet. ref’d) (mem. op., not designated for publication).

   B. Applicable Law

       When the defendant is not in exclusive possession of the place where the

controlled substance is found, then additional, independent facts and circumstances must

link the defendant to the substance in such a way that it can reasonably be concluded that

the defendant possessed the substance and had knowledge of it. See Poindexter v. State,

153 S.W.3d 402, 406 (Tex. Crim. App. 2005).          Whether this evidence is direct or

circumstantial, “it must establish, to the requisite level of confidence, that the accused's

connection with the drug was more than just fortuitous.” Id. 405-406 (quoting Brown v.

State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995)). Evidence that links the defendant to


Murray v. State                                                                       Page 4
the controlled substance suffices for proof that he possessed it knowingly. Brown, 911
S.W.2d at 747.

       A link generates a reasonable inference that the defendant knew of the

contraband’s existence and exercised control over it. See Brown, 911 S.W.2d at 747; see also

Santiesteban-Pileta v. State, 421 S.W.3d 9, 12 (Tex. App.—Waco 2013, pet. ref’d). Courts

have identified the following factors that may link a defendant to a controlled substance:

(1) the defendant’s presence when a search is conducted; (2) whether the contraband was

in plain view; (3) the defendant’s proximity to and the accessibility of the controlled

substance; (4) whether the defendant was under the influence of a controlled substance

when arrested; (5) whether the defendant possessed other contraband or controlled

substances when arrested; (6) whether the defendant made incriminating statements

when arrested; (7) whether the defendant attempted to flee; (8) whether the defendant

made furtive gestures; (9) whether there was an odor of contraband; (10) whether other

contraband or drug paraphernalia were present; (11) whether the defendant owned or

had the right to possess the place where the controlled substance was found; (12) whether

the location of the controlled substance was enclosed; (13) whether the defendant was

found with a large amount of cash; and (14) whether the conduct of the defendant

indicated a consciousness of guilt. See Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim.

App. 2006). The number of factors present is not as important as the logical force the




Murray v. State                                                                       Page 5
factors create to prove the defendant knowingly possessed the controlled substance. See

Black v. State, 411 S.W.3d 25, 28-29 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

    C. Discussion

        Here, the evidence showed that officers with the Corsicana Police Department’s

narcotics division were familiar with Murray from prior drug investigations and that

officers began to follow Murray when they noticed her vehicle and recalled that she had

an active warrant. Apparently observing the officers’ car, Murray pulled into an alley

and stopped her vehicle. Detective Kenneth Dunagan approached Murray, asked her to

step out of the vehicle, and informed her that she was being taken into custody based on

an active warrant. Officers then conducted an inventory of Murray’s vehicle and located

crystals throughout the vehicle, including in the driver’s seat that Murray had just

vacated and in the driver’s side floorboard. Laboratory tests later confirmed that the

crystals were methamphetamine in an amount less than one gram.2 Testimony at trial

also revealed that Murray owned the vehicle where the methamphetamine was found;

that Murray was the only person inside the vehicle at the time of the stop; that Murray’s

boyfriend, Robert Newland, was never in the vehicle without Murray; that Newland and

Murray regularly used methamphetamine in the vehicle;3 that Detective Dunagan seized



        2Specifically, the lab report stated that the seized methamphetamine had a “[t]race net weight,”
which Department of Public Safety forensic analyst Lindsay Hatfield defined as being less than 0.01 grams.
However, Detective Dunagan testified that additional methamphetamine crystals found inside Murray’s
vehicle were not tested by Hatfield because the crystals were used in field tests at the scene of the stop.


Murray v. State                                                                                     Page 6
more than $8,000 that Murray had just withdrawn from her account at Chase Bank; 4 and

that Detective Dunagan had a prior encounter with Murray where he found

methamphetamine in the seat cushions of her vehicle. Officers did not find any other

drug paraphernalia on Murray’s person or inside the vehicle, nor did Murray attempt to

flee or make any furtive gestures.

        Based on our review of the record, we conclude that the evidence is sufficent to

support the jury’s finding that Murray possessed the methamphetamine found inside her

vehicle.     This conclusion is premised on the following:                        (1) trace amounts of

methamphetamine were found in plain view inside Murray’s vehicle, including on the

driver’s seat and floorboard; (2) Murray was the only person inside the vehicle at the time

of the stop; (3) Newland testified that he regularly used methamphetamine with Murray

inside the vehicle; (4) Newland denied riding in Murray’s vehicle without Murray; (5)

Murray was arrested with more than $8,000 in her possession; 5 (6) Detective Dunagan



        3  On cross-examination, Newland admitted to telling Murray’s trial counsel that the
methamphetamine found in the vehicle was his. However, he later contradicted himself when he stated
that he did not know whose methamphetamine was in Murray’s vehicle on the day in question because he
“wasn’t in her truck that day.”

        4  On cross-examination, Detective Dunagan testified that Murray told him at the scene of the stop
that the money was “for her lawyer.” However, on re-direct examination, Detective Dunagan noted that
he was skeptical of Murray’s credibility because she was on probation for falsifying a drug test ordered by
the trial court and for a felony drug case.

        5The fact that Murray told officers that the money was for her lawyer was a fact issue for the jury
to decide. See Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991) (stating that it is within the
province of the factfinder to judge the credibility of the witnesses); see also Lancon v. State, 253 S.W.3d 699,
706 (Tex. Crim. App. 2008) (noting that because the resolution of conflicting testimony is within the
province of the factfinder, appellate courts must defer to the jury’s resolution of conflicts in the evidence);
Murray v. State                                                                                         Page 7
recounted that, in a prior encounter, Murray had methamphetamine in the seat cushions

of her vehicle; and (7) Detective Dunagan noted on re-direct examination that he was

skeptical of Murray’s credibility because she was on probation for falsifying a drug test

and for a felony drug case.

        However, despite the foregoing evidence, Murray contends that the evidence is

insufficient because the amount of drugs collected from her vehicle were “too small to be

measured” and, thus, did not show knowing possession. Specifically, in support of her

contention, Murray noted that the “visibility of the specks [of methamphetamine] was

not plainly apparent” and that they were not “visible” or in plain view to be seen with

the naked eye. First, Murray’s contention is belied by the evidence adduced at trial. In

particular, at the time of the stop, officers clearly saw small crystals that they believed to

be methamphetamine inside Murray’s truck. Officers collected the crystals in a plastic

bag and submitted it for laboratory testing. Moreover, Lindsay Hatfield, a forensic

scientist for the Department of Public Safety, testified that she was able to see, with the

naked eye, a small amount of crystals in the bag obtained from officers.




Render v. State, 316 S.W.3d 846, 859 (Tex. App.—Dallas 2010, pet. ref’d) (“An appellate court must give
deference to a jury’s decision regarding what weight to give contradictory testimonial evidence because
the decision is most likely based on an evaluation of credibility and demeanor, which the jury is in a better
position to judge.”). There was testimony that Murray’s credibility was suspect, and with its guilty verdict,
it is entirely possible that the jury did not believe Murray’s explanation for the large sum of money in her
possession at the time of the arrest. Nevertheless, this is but one of many factors that link Murray to the
contraband.
Murray v. State                                                                                       Page 8
       Second, under section 481.115(b) of the Texas Health and Safety Code, the State is

not required to determine the amount of a controlled substance and the amount of

adulterant and dilutant that constitute the mixture, but only must prove that the

aggregate weight of the controlled substance mixture equals the alleged minimum

weight. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b); see also Melton v. State, 120
S.W.3d 339, 344 (Tex. Crim. App. 2005) (“Under the new Health and Safety Code

definition, the State is no longer required to determine the amount of controlled

substance and the amount of adulterant and dilutant that constitute the mixture. The

State has to prove only that the aggregate weight of the controlled substance mixture,

including adulterants and dilutants, equals the alleged minimum weight.” (internal

citations omitted) (emphasis in original)). And perhaps more importantly, there is no

requirement that a controlled substance be visible and measurable to support a

conviction for possession of a controlled substance. See Joseph v. State, 897 S.W.2d 374,

376 (Tex. Crim. App. 1995) (concluding that it is error to require a controlled substance to

be visible to the naked eye to support conviction and noting that visibility is not an

element of possession of a controlled substance); see also King v. State, 895 S.W.2d 701, 702-

04 (Tex. Crim. App. 1995); Muckleroy v. State, 206 S.W.3d 746, 747 (Tex. App.—Texarkana

2006, pet. ref’d); Hyett v. State, 58 S.W.3d 826, 831 (Tex. App.—Houston [14th Dist.] 2001,

pet. ref’d).




Murray v. State                                                                         Page 9
       Therefore, after review, we cannot say that Murray’s connection to the

methamphetamine was merely fortuitous. See Poindexter, 153 S.W.3d at 405-06. Rather,

the evidence links Murray to the methamphetamine. See Evans, 202 S.W.3d at 162;

Poindexter, 153 S.W.3d at 405; Brown, 911 S.W.2d at 747; see also Black, 411 S.W.3d at 28-29.

Accordingly, viewing the evidence in the light most favorable to the jury’s verdict, we

hold that the evidence is sufficient to support Murray’s conviction for unlawful

possession of a controlled substance in an amount less than one gram. See TEX. HEALTH

& SAFETY CODE ANN. § 481.115(b); see also Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Lucio,
351 S.W.3d at 894. We overrule Murray’s first issue.

                                   III.   THE JURY CHARGE

       In her second, third, and fourth issues, Murray complains about the jury charge.

As noted above, Murray believes that the trial court erred in failing to submit her

proposed instructions on possession, mistake of fact, and voluntary conduct.

   A. Applicable Law

       In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). If an error was properly

preserved by objection, reversal will be necessary if the error is not harmless. Almanza v.

State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). Conversely, if error was not preserved


Murray v. State                                                                       Page 10
at trial by a proper objection, a reversal will be granted only if the error presents egregious

harm, meaning appellant did not receive a fair and impartial trial. Id. To obtain a reversal

for jury-charge error, appellant must have suffered actual harm and not just merely

theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012); Arline v.

State, 721 S.W.2d 348, 352 (Tex. Crim. App. 1986).

   B. Jury Instructions on Possession

       In her second issue, Murray argues that the trial court erred in denying her

requested jury charge “Number One,” which included instructions that visibility and

measurability of a controlled substance are evidence of knowing possession. As we noted

earlier, there is no requirement that a controlled substance be visible and measurable to

support a conviction for possession of a controlled substance. See Joseph, 897 S.W.2d at

376; see also King, 895 S.W.2d at 702-04; Muckleroy, 206 S.W.3d at 747; Hyett, 58 S.W.3d at

831. Additionally, in this issue, Murray asks this Court to resolve any conflicts in the

evidence in her favor—something that we cannot do. See Chambers, 805 S.W.2d at 461; see

also Lancon v. State, 253 S.W.3d 699, 706 (Tex. Crim. App. 2008) (noting that because the

resolution of conflicting testimony is within the province of the factfinder, appellate

courts must defer to the jury’s resolution of conflicts in the evidence); Render v. State, 316
S.W.3d 846, 859 (Tex. App.—Dallas 2010, pet. ref’d) (“An appellate court must give

deference to a jury’s decision regarding what weight to give contradictory testimonial




Murray v. State                                                                         Page 11
evidence because the decision is most likely based on an evaluation of credibility and

demeanor, which the jury is in a better position to judge.”).

       Moreover, a review of the jury charge shows that the trial court’s instructions on

“possession” track the language of section 481.002(38) of the Texas Health & Safety Code

and section 6.01(b) of the Texas Penal Code and, thus, are not erroneous. See TEX. HEALTH

& SAFETY CODE ANN. § 481.002(38) (West Supp. 2015) (“‘Possession’ means actual care,

custody, control, or management.”); TEX. PENAL CODE ANN. § 6.01(b) (West 2011)

(“Possession is a voluntary act if the possessor knowingly obtains or receives the thing

possessed or is aware of [her] control of the thing for a sufficient time to permit [her] to

terminate [her] control.”); see also Martinez v. State, 924 S.W.2d 693, 699 (Tex. Crim. App.

1996) (holding that a jury instruction that tracks statutory language “will not be deemed

error on the part of a trial judge”). And finally, given that Murray did not object to the

charge and, thus, must establish egregious harm, we note that “[w]hen the application

paragraph correctly instructs the jury on the law applicable to the case, this mitigates

against a finding of egregious harm.” Reed v. State, 421 S.W.3d 24, 30 (Tex. App.—Waco

2013, pet. ref’d). Accordingly, we overrule Murray’s second issue.

   C. Jury Instructions on Mistake of Fact

       Next, in her third issue, Murray asserts that the trial court erred in denying her

requested jury instruction on mistake of fact.




Murray v. State                                                                      Page 12
       A trial court must charge the jury on any defensive issue raised by the
       evidence, “regardless of its substantive character.” Brown v. State, 955
S.W.2d 276, 279 (Tex. Crim. App. 1997).

                  A defendant is entitled to an affirmative defensive instruction on
                  every issue raised by the evidence regardless of whether it is strong,
                  feeble, unimpeached, or contradicted, and even if the trial court is of
                  the opinion that the testimony if not entitled to belief. The
                  defendant’s testimony alone may be sufficient to raise a defensive
                  theory requiring a charge.

                  Id. (quoting Williams v. State, 630 S.W.2d 640, 643 (Tex. Crim. App.
                  1982)).

                  This rule is designed to insure that the jury, not the judge, will decide
                  the relative credibility of the evidence. [Citation omitted]. When a
                  judge refuses to give an instruction on a defensive issue because the
                  evidence supporting it is weak or unbelievable, he effectively
                  substitutes his judgment on the weight of the evidence for that of the
                  jury. [Citation omitted]. The weight of the evidence in support of
                  an instruction is immaterial.

                  Id. (quoting Woodfox v. State, 742 S.W.2d 408, 409-10 (Tex. Crim. App.
                  1987)).

East v. State, 76 S.W.3d 736, 737 (Tex. App.—Waco 2002, no pet.).

       Based on the foregoing case law, Murray is only entitled to a mistake-of-fact

instruction if she raised some evidence that she was mistaken about some specific fact

that negated her intentional or knowing possession of a controlled substance. Id.; see Celis

v. State, 416 S.W.3d 419, 430 (Tex. Crim. App. 2013). On appeal, Murray does not identify

a specific fact about which she was mistaken, nor does she contend that the substances

found inside her vehicle were something other than a controlled substance. Instead, in

this issue, Murray once again discusses the sufficiency of the evidence, especially the fact
Murray v. State                                                                               Page 13
that the quantity of the methamphetamine was small. We therefore conclude that Murray

has failed to demonstrate that the trial court erred in failing to submit an instruction on

mistake of fact. See East, 76 S.W.3d at 737.

       We further note that even if it was error to not submit an instruction on mistake of

fact, any such error was harmless. See Stuhler v. State, 218 S.W.3d 706, 719 (Tex. Crim.

App. 2007) (“Jury-charge error is egregiously harmful if it affects the very basis of the

case, deprives the defendant of a valuable right, or vitally affects a defensive theory.”);

Sanchez v. State, 209 S.W.3d 117, 121 (Tex. Crim. App. 2006) (same); see also Patrick v. State,

906 S.W.2d 481, 492 (Tex. Crim. App. 1995) (“For both preserved and unpreserved

charging error, ‘the actual degree of harm must be assayed in light of the entire jury

charge, the state of the evidence, including contested issues and weight of probative

evidence, the argument of counsel and any other relevant information revealed by the

record of the trial as a whole.’” (quoting Arline v. State, 721 S.W.2d 348, 351-52 (Tex. Crim.

App. 1986))). A review of the record demonstrates that Murray was not denied a valuable

right, nor was she prohibited from advancing a defensive theory. In fact, Murray argued

that the methamphetamine was Newland’s, not hers. And as mentioned earlier, the

evidence is sufficient to support her conviction. Therefore, given the above, we overrule

Murray’s third issue.




Murray v. State                                                                         Page 14
   D. Jury Instructions on Voluntary Conduct

       In her fourth issue, Murray alleges that the trial court erred in denying her

requested charge on voluntary conduct.        At trial, Murray requested the following

instruction on voluntary conduct: “You are instructed that if you have a reasonable doubt

as to whether the accused voluntarily engaged in the conduct of which the defendant is

accused, you must acquit the defendant.” On appeal, Murray emphasizes that “[i]t is

reasonable for the jury to question whether Appellant voluntarily took any part in

tracking the specks into the vehicle since she was not the only person who drove the

vehicle.”

       In the definitions section of the jury charge, the trial court provided the following

instructions:     “‘Possession’ means actual care, custody, control, or management.

‘Possession’ is a voluntary act if the possessor knowingly obtains or receives the thing

possessed or is aware of [her] control of the thing for a sufficient time permit her to

terminate her control.” This language tracks the language of section 481.002(38) of the

Texas Health and Safety Code and section 6.01(b) of the Texas Penal Code. See TEX.

HEALTH & SAFETY CODE ANN. § 481.002(38); TEX. PENAL CODE ANN. § 6.01(b); see also

Martinez, 924 S.W.2d at 699 (holding that a jury instruction that tracks statutory language

“will not be deemed error on the part of a trial judge”). And in the application portion,

the jury charge stated that:




Murray v. State                                                                      Page 15
       You must decide whether the state has proved, beyond a reasonable doubt,
       two elements. The elements are that—

                  1. the     defendant, Donna    Jean    Murray,      possessed
                     methamphetamine in Navarro County, Texas, on or about May
                     5, 2014 and

                  2. the defendant intended to possess or knew she was possessing
                     methamphetamine.

       You must all agree on both elements 1 and 2 listed above.

       If you all agree the state has failed to prove, beyond a reasonable doubt,
       either or both of elements 1 and 2 listed above, you must find the defendant
       “not guilty.”

       If you all agree the state has proved both of the two elements above, you
       must find the defendant “guilty.”

A review of the jury charge reveals no inaccurate statements of law with respect to

voluntary conduct.

       Furthermore, in this issue, Murray once again attempts to reargue the sufficiency

of the evidence by highlighting the testimony of Jordan Burleson, Murray’s son, who

testified that he saw Newland in Murray’s vehicle when Murray was not there. This

testimony conflicts with testimony from Newland that he did not use the vehicle when

Murray was not present—an issue that was resolved by the jury. See Chambers, 805
S.W.2d at 461; see also Lancon, 253 S.W.3d at 706; Render, 316 S.W.3d at 859. Additionally,

as noted above, the evidence adduced at trial showed that Murray knowingly possessed

a controlled substance because she used drugs with Newland in the vehicle and had been

apprised of the presence of the methamphetamine during a previous encounter with
Murray v. State                                                                       Page 16
Detective Dunagan. Thus, based on the evidence produced at trial, we cannot say that

Murray was entitled to an additional instruction on voluntary conduct. See Ramirez-

Memije v. State, 444 S.W.3d 624, 627-28 (Tex. Crim. App. 2014) (rejecting appellant’s

contention that because he did not know the forbidden item contained contraband, his

possession was not a voluntary act and concluding that appellant was not entitled to an

instruction on voluntary conduct because he knowingly received the contraband and the

legal requirement of a voluntary act was satisfied). We overrule Murray’s fourth issue.

                                         IV.     CONCLUSION

       Having overruled all of Murray’s issues on appeal, we affirm the judgment of the

trial court.




                                                      AL SCOGGINS
                                                      Justice

Before Justice Davis,
       Justice Scoggins,
       and Judge Smith6
Affirmed
Opinion delivered and filed August 31, 2016
Do not publish
[CR25]




       6The Honorable Steven Lee Smith, Judge of the 361st District Court of Brazos County, sitting by
assignment of the Chief Justice of the Supreme Court of Texas pursuant to section 74.003(h) of the
Government Code. See TEX. GOV’T CODE ANN. § 74.003(h) (West 2013).


Murray v. State                                                                               Page 17